Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicants claimed invention is directed to a photoluminescent molecule comprising one or more of europium, gadolinium, terbium, or mixtures thereof (claims 1-12) or a molecule comprising one or more of europium, praseodymium, gadolinium, terbium, or mixtures thereof (claim 21) where each metal has the ligands dibenzoylmethane, 1,10-phenanthroline, and methoxide.  Importantly, the claim requires all three ligands, not just one or two of said ligands.  Light emitting devices comprising the molecules of claim 1 are also claimed (claims 13-20).  The prior art teaches europium complexes having dibenzoylmethane and 1,10-phenanthroline ligands as taught in Table II of Melby et al. ["Synthesis and fluorescence of some trivalent lanthanide complexes." Journal of the American Chemical Society 86, no. 23 (1964): 5117-5125] and Kleinerman (US Pat. 3,398,099 at 3:1-2).  Other prior art references teach this complex as well.  However, the presence of the additional methoxide ligand in combination with one or more 1,10-phenanthroline ligands and one or more dibenzoylmethane ligands is not taught or suggested by the prior art, making Applicants claimed molecules novel (independent claims 1 and 21).  Light emitting devices comprising such molecules are also therefore novel (independent claim 13).  Another related prior art teaching is Martins et al. ["Experimental and Theoretical Studies on the Structure and Photoluminescent Properties of New Mononuclear and Homodinuclear Europium (III) β-Diketonate Complexes." Advances in Condensed Matter Physics 2015 (2015)].  Complex 2 as shown at the top of page 2 of Martins et al. is a europium complex having the ligands methoxide, 5-chloro-1,10-phenanthroline, and the ligand 1-(4-chlorophenyl)-4,4,4-trifluoro-1,3-butanedione.  Complex 2 on page 2 has the abbreviated formula Eu2(cbtfa)4(cphen)2(OCH3)2.  This complex which bears similarity to the structure shown in Figure 1 of Applicants specification.  However, the structural similarity does not render obvious to one of ordinary skill in the art to replace the 5-chloro-1,10-phenanthroline ligand with 1,10-phenanthroline and to also replace the cbtfa ligand with dibenzoylmethane so as to arrive at Applicants claimed invention.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT S LOEWE whose telephone number is (571)270-3298.  The examiner can normally be reached on M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Randy Gulakowski can be reached on 571-272-1302.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Robert S Loewe/Primary Examiner, Art Unit 1766